      Case 3:19-cv-00240-MMD-CBC Document 28 Filed 07/29/19 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
                                       RENO, NEVADA

PEE PEE POP TRUST, et al.,            )              3:19-CV-0240-MMD-CBC
                                      )
               Plaintiff(s),          )              MINUTES OF PROCEEDINGS
                                      )
       vs.                            )              DATE: July 29, 2019
                                      )
FINANCIAL INDUSTRY                    )
REGULATORY AUTHORITY,                 )
INC.,                                 )
                                      )
               Defendant(s).          )
                                      )

PRESENT: THE HONORABLE CARLA BALDWIN CARRY , U.S. MAGISTRATE JUDGE
Deputy Clerk:          Lisa Mann        Court Reporter: Liberty Recorder
Counsel for Plaintiff(s):        William Peterson
Counsel for Defendant(s):        Gregory Davis and Gregory Schneider (Both by telephone)

PROCEEDINGS: CASE MANAGEMENT CONFERENCE

9:03 a.m. Court convenes.

        The Court addresses the parties regarding the purpose of this hearing and advises counsel
of the papers the Court reviewed in preparation for this case management conference.

        The Court notes that it can glean from the joint case management report (ECF No. 27)
that the parties have not conducted the Rule 26(f) conference, exchanged initial disclosures, nor
have the parties prepared a proposed discovery plan and scheduling order in this case. The Court
advises counsel that a stay of discovery is not automatic in light of the filing of dispositive
motions. Therefore, if counsel wish to have a stay of discovery, a formal motion to stay
discovery should be filed for the Court’s consideration.

       Having heard from counsel and good cause appearing, the Court finds that counsel shall
prepare and file a discovery plan and scheduling order with the deadlines calculated one hundred
and eighty (180) days from today’s date.

       The Court further finds that it will set a case management conference around one hundred
and eighty days from today. If dispositive motions are still pending at the time of the further case
management conference, the Court will discuss with the parties how best to proceed with this
case.
      Case 3:19-cv-00240-MMD-CBC Document 28 Filed 07/29/19 Page 2 of 2



Pee Pee Pop Trust, et al. v. Financial Industry Regulatory Authority, Inc.
3:19-CV-0240-MMD-CBC
July 29, 2019
Page 2

       IT IS SO ORDERED.

9:11 a.m. Court adjourns.

       THEREAFTER, the Court sets the further case management conference for Monday,
January 27, 2020 at 9:00 a.m. Out-of-town and out-of-state counsel shall be allowed to appear
telephonically for this hearing and shall dial 877-336-1829 at least five (5) minutes prior to the
hearing to be properly connected into the courtroom. The access code is 2809752 and the
security code is 19240.

        In addition, counsel shall file the proposed discovery plan and scheduling order by no
later than the close of business on Monday, August 5, 2019.

                                                     DEBRA K. KEMPI, CLERK

                                                     By:          /s/
                                                           Lisa Mann, Deputy Clerk
